Day, J.
The position of the intervenors is that, as Robert Dobson died without issue, his widow, Margaret, took by inheritance one-half of the real estate of which he died seized.
Their claim is based upon section '2, chap. 63, laws of seventh general assembly (Rev., § 2495), which was in force at the time of Robert’s death. That section is as follows: “ If the intestate leave no issue, the one-half of his estate shall go to his parents and the othpr half to his wife; if he leave no wife, the portion which would have gone to her shall go to his parents.”
Said section confers no rights upon the intervenors. It provides the rule for the distribution of the estate of an intestate. As Robert Dobson disposed of his entire estate by will, this case does not fall within its provisions. Vide Clark v. Griffith, 4 Iowa, 409,
*404Nor are the intervenors aided by the view that the will contains no provisions inconsistent with Margaret’s right of dower, for at the time of Robert’s death the dower interest was but a life estate. It follows that at the death of Margaret her estate determined, that the intervenors inherited from her no rights, and that the demurrer was properly sustained.
Affirmed.